Citation Nr: 0001663	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-44 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether a rating action dated in November 1976 involved 
clear and unmistakable error by assigning a noncompensable 
evaluation for residuals of a shell fragment wound of the 
veteran's left upper extremity.

3.  Entitlement to an increased evaluation for the shell 
fragment wound residuals of the left upper extremity, 
currently rated 10 percent disabling.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.  His report of separation show essentially continuous 
lost time from late October 1968 through April 1969.  

By rating action dated in November 1976 the Department of 
Veterans Affairs (VA) granted service connection for an 
anxiety neurosis and rated it as 10 percent disabling.  They 
also granted service connection for residuals of a wound of 
the veteran's left upper extremity, which was rated as 
noncompensable.  The veteran was duly notified of the 
decision and did not submit an appeal.  

In October 1995, the veteran submitted a claim for service 
connection for a back disability and an increased rating for 
his wound residuals.  The claims were denied in a January 
1996 rating action.  The veteran was notified of the 
decisions and did not appeal.  Later in January 1996 a claim 
was made that the November 1976 rating action involved clear 
and unmistakable error in assigning a noncompensable 
evaluation for the wound residuals.  In a May 1996 rating 
action the VA Regional Office, St. Louis, Missouri, held that 
the November 1976 rating action had not involved clear and 
unmistakable error.  The veteran appealed from that decision.  
In August 1996 the veteran again submitted a claim for 
service connection for a low back disability.  In September 
1997 he claimed an increased rating for the shell fragment 
wound residuals of the left upper extremity and service 
connection for a back disability.  In a January 1998 rating 
action the evaluation for the wound residuals was increased 
from no percent to 10 percent effective in September 1997.  
Service connection for a low back disability was denied.  The 
veteran appealed from those decisions.  The case is now 
before the Board for appellate consideration.


REMAND

The record reflects the veteran's initial claim for VA 
disability benefits was submitted in July 1976.

In August 1976 the National Personnel Records Center provided 
copies of the veteran's service medical records which 
included a clinical record cover sheet which reflected that 
he had been hospitalized at an unspecified facility from 
April 1 to April 4, 1967, for fragment wounds of the left 
shoulder and left forearm.  He was transferred to the 85th 
Evacuation Hospital.  There are no clinical records of the 
veteran's treatment from April 1 to April 4 and no records of 
his subsequent treatment at the 85th Evacuation Hospital 
currently associated with his claims folder.

When the veteran was examined by the VA in October 1976 he 
indicated that he had been hospitalized about one month for 
the wounds of the left upper extremity.  Various findings 
were recorded on physical examination including nontender, 
well-healed scars on the left shoulder and left forearm.  X-
ray studies showed retained metallic foreign bodies in the 
left shoulder and left forearm.

In the November 1976 rating action service connection was 
granted for residuals of wounds of the left upper extremity, 
but they were rated noncompensable under Diagnostic Code 
7805.  The veteran was duly notified of the decision and did 
not submit an appeal.

In October 1995 the veteran submitted a claim for service 
connection for a low back disability and for an increased 
rating for the wound residuals.  As noted previously, the 
claims were denied in a January 1996 rating action and the 
veteran did not appeal from those decisions.

Later in January 1996 a claim was made that the November 1976 
rating action involved clear and unmistakable error by 
assigning a noncompensable evaluation for the wound 
residuals.

When the veteran was examined by the VA in April 1996, he 
stated that he had received shrapnel wounds from a hand 
grenade while serving in Vietnam.  He indicated that he had 
been blown about 25 feet and had received injuries to his 
left shoulder, left arm and back.  Various findings were 
recorded on physical examination including well-healed scars 
involving the left upper extremity without muscle loss or 
herniation.  There was also tenderness of the musculature and 
fascia of the lumbosacral region.  There was some limitation 
of motion of the lumbar spine with complaints of pain on 
motion.  The diagnoses included residuals of a shrapnel 
injury of the left upper extremity and muscle spasm of the 
lumbosacral spine. 

In his September 1997 claim, the veteran indicated that at 
the time he was wounded in Vietnam, he had been thrown a 
short distance and thereafter complained of back problems.  
He maintained that the impact from the grenade explosion had 
caused his back problems.  He related that he had received 
treatment for his back at the VA medical center, Los Angeles 
(Wadsworth) from 1976 to 1987 and after moving to St. Louis, 
he continued to receive treatment for his back from 1987 to 
the current time.

The veteran was afforded a VA orthopedic examination in 
November 1997.  Scars were noted on the left shoulder and 
left forearm.  There was decreased sensation over the 
shoulder area.  There was no atrophy noted of the muscles but 
the examiner indicated that the veteran might have a problem 
with neuropathy.  He indicated that there might have been 
some nerve damage done by the shell fragments in the 
posterior shoulder and also in the forearm. 

In October 1999 the veteran's representative maintained, 
among other things, that the regional office had failed in 
its duty to assist the veteran by not obtaining clinical 
records of the hospitalization of the veteran in service for 
the shell fragment wounds.  He asserted that such records 
were essential in order to determine the extent of the 
original injuries.  The representative further maintained 
that the records could provide evidence to support the 
veteran's claim regarding an injury to his back at the time 
he sustained the shell fragment wounds.

Since any service medical records of the veteran would be in 
the constructive possession of the VA, the VA has a duty to 
assist by obtaining any such records prior to determining if 
the claims are well grounded.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Because of this and because the Board also 
believes that additional medical information would be 
desirable the case is REMANDED to the regional office for the 
following action:


1.  The regional office should contact 
the VA medical center, Los Angeles and 
ask that that facility provide copies of 
medical records reflecting treatment of 
the veteran prior to 1987.  The regional 
office should ask the VA medical center, 
St. Louis, to provide copies of medical 
records of treatment of the veteran from 
1987 to the current time.  Any such 
records obtained should be associated 
with the claims file.

2.  The regional office should contact 
the National Personnel Records Center 
(NPRC) and ask that a search be conducted 
for the complete clinical records from 
the hospitalizations of the veteran for 
his wounds of the left upper extremity 
from April 1 to April 4, 1967, and at the 
85th Evacuation Hospital after his 
transfer to that facility on April 4, 
1967.  The Board would note that such 
clinical records of hospital treatment 
are frequently not associated with the 
service medical records of an individual 
but filed with other records from that 
military medical facility.  A request for 
service medical records will not trigger 
a search for clinical records from a 
period of hospitalization.  The request 
to NPRC must therefore specifically 
request that the appropriate medical 
facility records be searched.  A separate 
search for additional service medical 
records and, in view of his lost time, 
service personnel records, should also be 
requested.  Any such records obtained 
should be associated with the claims 
file.

3.  The veteran should then be afforded 
special surgical and neurological 
examinations in order to determine the 
current nature and severity of the shell 
fragment wound residuals of the left 
upper extremity.  All indicated special 
studies should be conducted.  If 
additional service medical records are 
received reflecting treatment for a back 
disability, so that the claim may be 
recognized as well grounded, an 
orthopedic examination of the back should 
also be obtained.  The orthopedic 
examiner should express an opinion, to 
the extent possible, as to whether any 
current low back disability is related to 
any back injury treated in service.  The 
claims file must be made available to the 
examiner(s) for review in conjunction 
with the examinations.

4.  The veteran's claims should then be 
reviewed by the regional office.  If any 
determination on appeal remains adverse 
to the veteran, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.


The purpose of this REMAND is to obtain clarifying 
information and satisfy the duty of the VA to assist a 
veteran.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


